Citation Nr: 0117871	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  95-41 601	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney 
at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Osborne, Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to July 
1944.

This case comes to the Board of Veterans' Appeals (Board) 
from a September 1995 RO decision which determined that new 
and material evidence had not been submitted to reopen a 
claim for service connection for bilateral hearing loss.  In 
a February 1997 decision, the Board denied the application to 
reopen the claim.  The veteran then appealed to the U.S. 
Court of Veterans Appeals (which has been renamed the U.S. 
Court of Appeals for Veterans Claims) (Court).

In an August 1998 memorandum decision, the Court affirmed the 
February 1997 Board decision. The veteran then requested 
further review by the Court.  In an October 1998 order, the 
Court withdrew its August 1998 memorandum decision to the 
extent that it addressed the application to reopen the claim 
for service connection for bilateral hearing loss; the 
October 1998 Court order vacated the February 1997 Board 
decision and remanded the case to the Board for 
readjudication. 

In December 1999 decision, the Board denied the application 
to reopen the claim for service connection for bilateral 
hearing loss.  The appellant then appealed to the Court.  In 
an October 2000 joint motion, the parties (the appellant and 
the VA Secretary) requested the Court to vacate and remand 
the latest Board decision.  The parties determined that new 
and material evidence had been submitted to reopen the claim 
of service connection for bilateral hearing loss.  The motion 
was granted by a November 2000 Court order.  Thus, the issue 
is now entitlement to service connection for bilateral 
hearing loss.  The case was returned to the Board, and in 
March 2001, the veteran's attorney submitted additional 
written argument.


REMAND

The veteran had active military service from January 1944 to 
July 1944.  His service entrance examination shows he 
reported that he could not hear well.  Approximately 5 months 
later, he was treated for complaints of partial deafness.  He 
related that at 6 months of age he contracted scarlet fever 
and that his partial deafness was a consequence of such 
fever.  He reported he had experienced partial deafness for 
as long as he could remember.  The veteran was diagnosed as 
having profound bilateral nerve deafness which pre-existed 
service.

In post-service statements and on examinations, the veteran 
continued to report that he had problems hearing all of his 
life, since childhood.  During a February 1965 examination, 
he stated that he was a gunner's mate in service, but that he 
was never exposed to any unusual noise or gunfire.  He 
related that he could not tell whether his hearing loss had 
worsened during service.  Later statements from the veteran 
tend to argue that his preservice hearing loss worsened 
during service.

As noted, the 2000 joint motion and Court order in this case 
found that the claim for service connection for bilateral 
hearing loss was reopened; the Board was further directed to 
determine if the the claim was well grounded, and if found to 
be well grounded, to further develop the evidence, including 
a VA examination with opinion, as part of the duty to assist.  
Shortly after the joint motion and Court order,  the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of well-
grounded claims, and redefines the obligations of the VA with 
respect to notice to a claimant and the duty to assist.  This 
change in law is applicable to all claims filed on or after 
the date of enactment of the law, or filed before the date of 
enactment and not yet final as of that date.  Id.  The new 
law negates that part of the joint motion and Court order 
which would have the Board address whether the veteran's 
claim is well grounded.  However, pursuant to the joint 
motion and Court order, as well as the Veterans Claims 
Assistance Act of 2000, further development of the evidence 
is required.

In view of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  The RO should contact the veteran and 
obtain information (names, addresses, 
dates) concerning all VA or non-VA 
examinations and treatment received by 
him for hearing loss, either before or 
after his military service.  The RO 
should then contact the medical providers 
and obtain copies of all related medical 
records which are not already on file.

2.  After the foregoing, the veteran 
should undergo a VA ear examination to 
determine the nature and etiology of 
bilateral hearing loss.  The claims file 
must be provided to and reviewed by the 
doctor, and the examination report should 
indicate that such has been accomplished.  
Based on examination findings, historical 
evidence, and medical principles, the 
doctor should provide a medical opinion, 
with full rationale, as to the date of 
onset and etiology of the veteran's 
hearing loss, and if hearing loss pre-
existed service, whether it increased in 
severity during service beyond natural 
progress.  The doctor should provide 
sufficient rationale for his/her opinion, 
citing specific findings, historical 
evidence, and medical principles which 
support the opinion.

3.  The RO should ensure that any other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 is completed with 
respect to the claim for service 
connection for bilateral hearing loss.

4.  After completion of the above 
development, the RO should review the 
claim for service connection for 
bilateral hearing loss.  If the benefit 
is denied, the veteran and his attorney 
should be issued a supplemental statement 
of the case, and given an opportunity to 
respond, before the case is returned to 
the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




